Citation Nr: 1737839	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  14-27 944A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for lower back injury residuals, status post L3-L4 decompressive laminectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from October 1956 to May 1964, with periods of active duty for training (ACDUTRA).  The Veteran died in August 2015 and the Appellant is his surviving spouse who was substituted under 38 U.S.C.A. § 5121A.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, which denied service connection for the claimed disabilities.


FINDING OF FACT

On August 8, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Appellant that a withdrawal of the appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Appellant indicated in an August 2017 written statement that she wished to withdraw the Veteran's appeals of service connection for bilateral hearing loss, tinnitus, and lower back injury residuals status post L3-L4 decompressive laminectomy.  In light of this statement, the Appellant has withdrawn the appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal of entitlement to service connection for tinnitus is dismissed.

The appeal of entitlement to service connection for lower back injury residuals, status post L3-L4 decompressive laminectomy, is dismissed.


		
H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


